NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 15/442,289 (“instant application”).  Examiners find the actual filing date of the instant application is Feb. 5, 2021. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,195,300, (“‘300 Patent”) issued Feb. 5, 2019. The ‘300 Patent was filed on Feb. 24, 2017 as U.S. Application No. 15/442,289 (“289 Application”), titled “SYSTEM AND METHOD FOR DISINFECTING AN OCCUPIED AREA USING GERMICIDAL RADIATION BASED ON EYE PROTECTION WORN BY PERSONS IN THE AREA”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘300 Patent.
4.	Applicant has affirmatively stated the fact that no assignee exists by checking the "NO" box of item 8 of Form PTO/AIA /50 (see MPEP §1410.02(I)).
5.	The ‘300 Patent issued with claims 1-20 (“Patented Claims”). In the preliminary amendment filed Feb. 5, 2021 ("FEBRUARY 2021 CLAIM AMENDMENTS"), claim 10 is cancelled and claim 21 is added.
6.	Claims 1-9 and 11-21 are pending and examined and are grouped as follows:
claims 1-9 and 21;
claims 11-14; and
claims 15-20.


Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 62/364,957 filed Jul. 21, 2016.
8.	Examiners find the instant application does not claim foreign priority.
9.	The presumed effective U.S. filing date of the instant application is Jul. 21, 2016.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
11.	The FEBRUARY 2021 CLAIM AMENDMENTS are objected to because they do not comply with the marking requirements of 37 CFR 1.173.  Specifically, matter is removed via strikethrough rather than via brackets and claim 21, which is new with respect to the ‘300 Patent, is not underlined. CORRECTION IS REQUIRED.
Correction is required.

Claim Interpretation
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the “processing circuitry” in claims 1 and 15 is interpreted to correspond to the following structure:

    PNG
    media_image1.png
    490
    660
    media_image1.png
    Greyscale

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
13.	Claims 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the steps of claim, i.e., “determining whether a person in the environment is wearing eye protection” and “in response to determining that the person in the environment is wearing the eye protection, emitting germicidal radiation into the environment” or not emitting germicidal radiation into the environment “in response to determining that the person in the environment is not wearing eye protection” are merely steps directed to the abstract idea of a human being assessing the safety of individuals in an environment prior to emitting harmful radiation.
	Claim 13 merely provides additional limitations as to the structure of the eye protection worn by the user but does not add significantly more so that the claims are patent eligible because regardless of the structure of the devices employed, the steps directed to the process of determining whether a person is wearing eye protection and then emitting/not-emitting radiation in response to the determination that a person is/is not wearing eye protection is an abstract idea. As such, claims 11 and 13 are not patent eligible.
In contrast, claims 13-14 are patent eligible because the computer (i.e., the processing circuitry) makes a determination to emit the germicidal radiation in response to a determination of the number of persons in the room or whether the eye protection is extending over the eyes of the person prior to emitting the germicidal radiation.

Claim Rejections - 35 USC § 112
14.	Claims 12, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP §2173.05(p)(II)).
As to claim 12, an apparatus (i.e., the sensor) and the method steps of using the apparatus (i.e., “determining” and “emitting”) are both claimed. As such, it is indefinite.
As to claim 14, an apparatus (i.e., the processing circuitry to sense a position of the eye protection relative to the body) and the method steps of using the apparatus (i.e., “determining” and “emitting”) are both claimed. As such, it is indefinite.
As to claim 21, the limitation “wherein the system is practiced in office spaces, governmental complexes,…, or combinations thereof” is a method step of using the system claim 1, which appears indefinite.
However, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP §2173.05(p)(II)). Thus, it is unclear whether the limitation “wherein the system is practiced in office spaces, governmental complexes,…, or combinations thereof” focuses on specific actions performed by the user of the system or whether the limitation is merely a method step of using the apparatus. Because claim 21 is subject to these alternative interpretations, i.e., one interpretation that is definite and the other interpretation that is indefinite, this claim is indefinite.

Reissue Declaration filed Feb. 5, 2021
15.	Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. In this case, the reissue declaration filed Feb. 5, 2021 does not identify a claim that the application seeks to broaden. Thus, it is defective.
The following description of the error is suggested to overcome this rejection:
--Claim 1 has been broadened by removing the limitation “on a head of the person and over the eyes of the person,” which is unduly narrowing.--
Allowable Subject Matter
16.	If the formal matters are resolved and a sufficient reissue declaration is filed, then claims 1-9 and 15-20 would be in condition for allowance.
	The prior art of does not disclose or make obvious a system for emitting germicidal radiation in response to detecting whether a person in the environment is wearing eye protection in combination with the other limitations of the claims.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
	
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992